Exhibit 99.1 Contact:Joseph C. Adams, Chief Executive Officer Matthew D. Mullet, Chief Financial Officer (425) 771-5299 www.FSBWA.com FS Bancorp, Inc. Reports Net Income for the Second Quarter of $2.8 Million or $0.93 Per Diluted Share and Tenth Consecutive Quarterly Cash Dividend MOUNTLAKE TERRACE, WA – July 28, 2015 - FS Bancorp, Inc. (NASDAQ: FSBW) (“FS Bancorp” or “the Company”), the holding company for 1st Security Bank of Washington (“the Bank”) today reported 2015 second quarter net income of $2.8 million, or $0.93 per diluted share, compared to net income of $986,000 or $0.33 per diluted share, for the same period last year. “The second quarter continued the momentum achieved early in 2015 and reflects growth in our lending channels as well as strong home purchase demand driving home lending activities.I am pleased to announce that our Board of Directors has approved our tenth quarterly cash dividend in the amount of $0.07 per share,” stated Joe Adams, CEO of FS Bancorp. The dividend will be paid on August 26, 2015, to shareholders of record as of August 12, 2015. 2015 Second Quarter Highlights · Net income increased $724,000, or 35.0% to $2.8 million for the second quarter of 2015, compared to $2.1 million in the first quarter of 2015, and $986,000 for the comparable quarter one year ago; · Earnings per diluted share were $0.93 for the second quarter of 2015, compared to $0.70 for the preceding quarter in 2015, and $0.33 for the second quarter of 2014; · Total loans increased $16.6 million, or 3.9% to $440.0 million at June 30, 2015, compared to $423.4 million at March 31, 2015, and $332.2 million at June 30, 2014; · Relationship-based transactional deposits (noninterest-bearing checking, interest-bearing checking, and escrow accounts) increased $12.4 million to $100.5 million as of June 30, 2015, from $88.1 million at March 31, 2015, and increased from $75.3 million at June 30, 2014; · The efficiency ratio improved to 59.7% at June 30, 2015, compared to 64.0% at March 31, 2015, and 74.7% at June 30, 2014; · The net interest margin (“NIM”) improved to 5.14% for the second quarter of 2015, compared to 5.07% in the first quarter of 2015, and 5.08% for the comparable quarter one year ago; · Capital levels at the Bank were 13.6% for total risk-based capital and 10.9% for Tier 1 leverage capital as of June 30, 2015, compared to 13.7% and 11.2% as of March 31, 2015, respectively. Balance Sheet and Credit Quality Total assets increased $26.9 million, or 5.0% during the quarter to $568.6 million at June 30, 2015, compared to $541.7 million at March 31, 2015, and $436.0 million at June 30, 2014.The increase in total assets from March 31, 2015 was primarily due to an increase in loans receivable, net of $16.2 million, loans held for sale of $6.1 million, securities available-for-sale of $5.9 million, and capitalized servicing rights of $899,000, partially offset by a decrease in cash and cash equivalents of $2.6 million.The increase in assets was primarily funded by increases in relationship-based deposits.The $132.6 million increase in total assets at June 30, 2015, compared to June 30, 2014, was primarily due to increases in loans receivable, net of $106.8 million, and loans held for sale of $25.1 million. FS Bancorp Q2 Earnings July 28, 2105 Page 2 LOAN PORTFOLIO (Dollars in thousands) June 30, 2015 March 31, 2015 June 30, 2014 Amount Percent Amount Percent Amount Percent REAL ESTATE LOANS Commercial $ % $ % $ % Construction and development Home equity One-to-four- family (excludes held for sale) Multi-family Total real estate loans CONSUMER LOANS Indirect home improvement Solar Marine Automobile Recreational Home improvement Other Total consumer loans COMMERCIAL BUSINESS LOANS Total loans % % % Allowance for loan losses ) ) ) Deferred cost, fees, and discounts, net ) ) ) Total loans receivable, net $ $ $ Loans receivable, net increased $16.2 million, or 3.9%, to $432.3 million at June 30, 2015, from $416.1 million at March 31, 2015, and increased $106.8 million, or 32.8%, from $325.5 million at June 30, 2014.Total real estate loans increased $11.5 million quarter over quarter including increases in one-to-four-family, multi-family, and home equity real estate loans, partially offset by a decrease in construction and development loans.Quarter over quarter changes in other loan categories include an $8.1 million increase in consumer loans, partially offset by a $3.0 million decrease in commercial business loans. One-to-four-family originations of loans held for sale including loans brokered to other institutions increased $63.9 million, or 48.6%, to $195.5 million during the quarter ended June 30, 2015, compared to $131.6 million for the preceding quarter, and $72.2 million for the same quarter one year ago.The growth in originations was a result of increased purchase activity associated with seasonal home purchases in the Northwest and the continued low interest rate environment in the first half of 2015.The percentage of one-to-four-family mortgage loan originations for home purchases was 78.8% of second quarter volume versus 21.2% of second quarter volume for refinance activity.This compares to 52.7% of first quarter volume to purchase a home versus 47.3% to refinance their home in the first quarter of 2015.During the quarter ended June 30, 2015, the Company sold $185.5 million of one-to-four-family mortgage loans compared to $111.7 million in sales for the preceding quarter, and sales of $65.2 million for the quarter ended June 30, 2014. FS Bancorp Q2 Earnings July 28, 2105 Page 3 The allowance for loan losses (“ALLL”) at June 30, 2015 was $6.9million, or 1.6% of gross loans receivable, compared to $6.4 million, or 1.5% of gross loans receivable as of March 31, 2015, and $5.5 million, or 1.7% of gross loans receivable at June 30, 2014.Non-performing loans, consisting of non-accrual loans, decreased to $1.0 million at June 30, 2015, from $1.1 million at March 31, 2015, and $345,000 at June 30, 2014.Substandard loans decreased $626,000, or 14.0%, to $3.9 million at June 30, 2015, compared to $4.5 million at March 31, 2015, and increased from $923,000 at June 30, 2014.The increase from one year ago was primarily associated with the downgrade of one commercial real estate loan and two commercial business loans. These loans were downgraded as a result of the financial performance by the borrowers.There was no other real estate owned (“OREO”) at June 30, 2015, or at March 31, 2015, compared to $36,000 at June 30, 2014.At June 30, 2015, the Company had $737,000 in restructured loans, all of which were performing in accordance with their modified terms, compared to $777,000 at March 31, 2015, and $799,000 at June 30, 2014. Total deposits increased $34.2 million, or 7.8%, to $470.5 million at June 30, 2015, from $436.3 million at March 31, 2015, and increased $118.9 million, or 33.8%, from $351.6 million at June 30, 2014.Relationship-based transactional deposits increased $12.4 million to $100.5 million as of June 30, 2015, from $88.1 million at March 31, 2015, and increased from $75.3 million at June 30, 2014.Money market and savings accounts increased $10.2 million, or 5.7%, to $188.1 million at June 30, 2015, from $177.9 million at March 31, 2015, and increased $54.2 million, or 40.5%, from $133.9 million at June 30, 2014.Time deposits increased $11.6 million, or 6.8%, to $181.9 million at June 30, 2015, from $170.3 million at March 31, 2015, and increased $39.5 million, or 27.8%, from $142.4 million at the same period last year.Non-retail deposits, which include $30.5 million of brokered certificates of deposit, $21.0 million of online certificates of deposit, and $1.7 million of public funds, increased to $53.2 million as of June 30, 2015, compared to $43.7 million and $36.2 million at March 31, 2015, and June 30, 2014, respectively.Management utilizes the wholesale market deposits to mitigate interest rate risk exposure where appropriate. DEPOSIT BREAKDOWN (Dollars in thousands) June 30, 2015 March 31, 2015 June 30, 2014 Amount Percent Amount Percent Amount Percent Noninterest-bearing checking $ % $ % $ % Interest-bearing checking Savings Money market Certificates of deposits of less than $100,000 Certificates of deposits of $100,000 through $250,000 Certificates of deposits of more than $250,000 Escrow accounts related to mortgages serviced Total $ % $ % $ % Borrowings decreased $10.1 million, or 33.4%, to $20.3 million as of June 30, 2015, from $30.4 million at March 31, 2015, and increased $2.7 million, or 15.5%, from $17.6 million at June 30, 2014.The decrease from the prior quarter was primarily due to the shift in second quarter funding activity from borrowings to deposits. Total equity increased $2.7 million, or 3.9%, to $70.9 million at June 30, 2015, from $68.2 million at March 31, 2015, and increased $8.1 million, or 12.9%, from $62.8 million at June 30, 2014.The increase in equity from the first quarter of 2015 was predominantly a result of net income of $2.8 million for the quarter ended June 30, 2015.Book value per common diluted shares outstanding was $23.80 as of June 30, 2015, compared to $23.23 as of March 31, 2015, and $21.53 as of June 30, 2014. FS Bancorp Q2 Earnings July 28, 2105 Page 4 The Bank is well capitalized under the minimum capital requirements established by the FDIC with a total risk-based capital ratio of 13.6%, a Tier 1 leverage capital ratio of 10.9%, and a common equity Tier 1 (“CET1”) capital ratio of 12.3% at June 30, 2015, compared to 13.7%, 11.2%, and 12.5% at March 31, 2015, respectively. The Company exceeds all regulatory capital requirements with a total risk-based capital ratio of 15.6%, Tier 1 leverage capital ratio of 12.6%, and a CET1 capital ratio of 14.3% as of June 30, 2015, compared to 15.9%, 12.9%, and 14.6% at March 31, 2015, respectively. Operating Results Net interest income increased $1.7 million, or 32.7%, to $6.9 million for the three months ended June 30, 2015, from $5.2 million for the three months ended June 30, 2014.Net interest income increased $3.1 million, or 30.4%, to $13.2 million for the six months ended June 30, 2015, from $10.1 million for the six months ended June 30, 2014. The NIM increased six basis points to 5.14% for the three months ended June 30, 2015, from 5.08% for the three months ended June 30, 2014, and increased 10 basis points to 5.12% for the six months endedJune 30, 2015, from 5.02% for the same period of the prior year. The increased NIM reflects continued growth in higher yielding loans, compared to investments and cash as a part of our loan diversification strategy.Our strategy to grow lending through diversified lending channels may, however, pressure the NIM in future periods as real estate and business loans have a lower yield than consumer loan products. The average cost of funds increased one basis point to 0.73% for the three months ended June 30, 2015, from 0.72% for the three months ended June 30, 2014, and increased two basis points to 0.73% for the six months ended June 30, 2015, from 0.71% for the same period in the prior year as a result of growth in interest-bearing deposits. Management is focused on matching deposit duration with the duration of earning assets where appropriate. The provision for loan losses was $600,000 for the three months ended June 30, 2015, compared to $450,000 for the three months ended June 30, 2014.The provision for loan losses was $1.2 million for the six months ended June 30, 2015, compared to $900,000 for the six months ended June 30, 2014.The increase in the provision for the six months ended June 30, 2015 was primarily due to loan growth including one-to-four-family loan growth of $20.3 million, consumer loan growth of $12.7 million, multi-family loan growth of $6.7 million, and construction and development loan growth of $5.8 million.Non-performing loans were $1.0 million, or 0.2% of total loans at June 30, 2015, compared to $345,000 or 0.1% of total loans at June 30, 2014.During the three months ended June 30, 2015, net charge-offs totaled $78,000 compared to $145,000 during the three months ended June 30, 2014.During the six months ended June 30, 2015, net charge-offs totaled $363,000 compared to $444,000 during the six months ended June 30, 2014. Noninterest income increased $2.8 million or 114.9%, to $5.3 million for the three months ended June 30, 2015, from $2.5 million for the three months ended June 30, 2014.The increase during the period was primarily due to a $2.8 million increase in gain on sale of loans.Noninterest income increased $4.8 million, or 107.4%, to $9.3 million for the six months ended June 30, 2015, from $4.5 million for the six months ended June 30, 2014.The increase during the period was primarily due to a $4.6 million increase in gain on sale of loans, an $80,000 increase in service charges and fee income, and a $66,000 increase in gain on sale of investment securities. Noninterest expense increased $1.6 million, or 27.1%, to $7.3 million for the three months ended June 30, 2015, from $5.7 million for the three months ended June 30, 2014.Changes in noninterest expense included a $976,000, or 30.1% increase in salaries and benefits associated with the continued investment in growing the lending and deposit franchise primarily as a result of the hiring of additional employees in mortgage-related lending, a $202,000, or 21.8% increase in operations, a $125,000, or 41.9% increase in professional and board fees, a $93,000, or 31.0% increase in data processing, and a $53,000, or 13.2% increase in occupancy expense this quarter. FS Bancorp Q2 Earnings July 28, 2105 Page 5 Noninterest expense increased $3.0 million, or 27.2%, to $13.9 million for the six months ended June 30, 2015, from $10.9 million for the six months ended June 30, 2014, primarily as a result of a $1.8 million, or 28.3% increase in salaries and benefits, a $619,000, or 42.1% increase in operations, a $188,000, or 31.2% increase in professional and board fees, a $163,000, or 27.7% increase in data processing, and a $90,000, or 11.2% increase in occupancy expense. About FS Bancorp FS Bancorp, Inc., a Washington corporation, is the holding company for 1st Security Bank of Washington.The Bank provides loan and deposit services to customers who are predominantly small and middle-market businesses and individuals in western Washington through its seven branches in suburban communities in the greater Puget Sound area.The Bank services home mortgage customers throughout Washington State with an emphasis in the Puget Sound and Tri-Cities home lending markets. Disclaimer When used in this press release and in other documents filed with or furnished to the Securities and Exchange Commission (the “SEC”), in press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “plans,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are not historical facts but instead represent management's current expectations and forecasts regarding future events many of which are inherently uncertain and outside of our control. Actual results may differ, possibly materially from those currently expected or projected in these forward-looking statements. Factors that could cause our actual results to differ materially from those described in the forward-looking statements, include but are not limited to, the following: increased competitive pressures; changes in the interest rate environment; changes in general economic conditions and conditions within the securities markets; our ability to execute our plans to grow our residential construction lending, our mortgage banking operations and our warehouse lending and the geographic expansion of our indirect home improvement lending; secondary market conditions for loans and our ability to sell loans in the secondary market; legislative and regulatory changes; and other factors described in the Company’s latest Annual Report on Form 10-K and Quarterly Reports on Form 10-Q and other filings with the Securities and Exchange Commission-which are available on our website at www.fsbwa.com and on the SEC's website at www.sec.gov. Any of the forward-looking statements that we make in this press release and in the other public statements are based upon management's beliefs and assumptions at the time they are made and may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for 2015 and beyond to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us and could negatively affect our operating and stock performance. FS Bancorp Q2 Earnings July 28, 2105 Page 6 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) June 30, March 31, June 30, Unaudited Unaudited Unaudited ASSETS Cash and due from banks $ $ $ Interest-bearing deposits at other financial institutions Securities available-for-sale, at fair value Loans held for sale, at fair value Loans receivable, net Accrued interest receivable Premises and equipment, net Federal Home Loan Bank stock, at cost Other real estate owned (“OREO”) — — 36 Bank owned life insurance (“BOLI”) Servicing rights, held at the lower of cost or fair value Other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits Noninterest-bearing accounts $ $ $ Interest-bearing accounts Total deposits Borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $0.01 par value; 5,000,000 shares authorized; None issued or outstanding — — — Common stock, $0.01 par value; 45,000,000 shares authorized; 3,240,620 shares issued and outstanding at June 30, 2015, 3,235,625 at March 31, 2015, and June 30, 2014, respectively 32 32 32 Additional paid-in capital (“APIC”) Retained earnings Accumulated other comprehensive income (loss), net of tax ) ) Unearned shares - Employee Stock Ownership Plan (“ESOP”) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ FS Bancorp Q2 Earnings July 28, 2105 Page 7 FS BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share amounts) Three Months Ended June 30, Six Months Ended June 30, Unaudited Unaudited Unaudited Unaudited INTEREST INCOME Loans receivable including fees $ Interest and dividends on investment securities, cash and cash equivalents, and interest-bearing deposits at other financial institutions Total interest and dividend income INTEREST EXPENSE Deposits Borrowings 72 63 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Gain on sale of loans Gain on sale of investment securities — 10 76 10 Earnings on cash surrender value of BOLI 48 46 95 92 Other noninterest income Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Occupancy Data processing OREO fair value impairments, net of (gain)loss on sales — (1 ) — 30 Other real estate owned (“OREO”) (income) expense — ) — 3 Loan costs Professional and board fees FDIC insurance 82 62 Marketing and advertising Impairment (recovery) on servicing rights 1 (1
